Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 1 of 62




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-19-2681

  SEBO AMERICA, LLC,

  Plaintiff,

                      v.

  Abramaz; Adventurers Bag; Allstarvac; Always.Deals;
  Clickgoandbuy; Amburger LLC; Annexs LLC; antwinner;
  Bilal_mac3; Blue Sky Mercantile; Britt & Jules, LLC;
  Butler in the Home; Buy-it-now-store; BuyParts Limited;
  C & D Floor Care, LLC; Cardinal Goods Elite;
  Category 2 USA; CC Coins; CentralVacuumPros;
  Chris Jones; Chris Yemm; Clean Fairy; CR Dealz;
  Customer_First_Always; DC Trade; District Vacuum Inc.;
  Divys Ark; DolarPinch Box; E.L.I Distribution Limited;
  Edgewood International; Electric Vac, LLC; Epapirus;
  Everrise Sun; Fairfaxer International; For Home Market;
  Freedom Sales; GenCoDeals; GoBantu;
  Headbangerbargains; Herbiesales; Hiredservant; HNC, Inc.;
  House N Home; iClean Products; Jupiter Gravitation;
  Just Vacuum; KHP Limited; Kim Sattenfield; Kitchen4All;
  KTW Supply Co LLC; Langton Distribution; Layger;
  Mega Deals & Savings; Merchandise Mecca, LLC;
  MorningStar Investments LLC; MyDieCastCars;
  Nakoop Books; NSAinc; Oregon Traders; Premium Trader;
  Qikvacuum; Quailitas Limited; QualityFirstSeller;
  Royce Harris; Sales Bay; Sandra Fitzpatrick; Saturn Sales;
  Schadam; Score yourself a deal; Seedbed; ship_option_#1;
  Ship_World_Wide; Speed Retail; Speedy Vacuum;
  St. Service; Stephen Dutka; Steve_Store; Supply Cart;
  TopRated Vacuum Parts; Vacuum Parts and More;
  Wirral Discount Supplies Limited; DOES 1- 10

  Defendants.



                                         1 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 2 of 62




  _____________________________________________________________________

                      COMPLAINT AND DEMAND FOR JURY TRIAL

  _____________________________________________________________________

  ACTION FOR TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,

  FALSE ADVERTISING, UNFAIR COMPETITION, VIOLATIONS OF THE COLORADO

  UNFAIR PRACTICES ACT, VIOLATIONS OF THE COLORADO CONSUMER

  PROTECTION ACT, PASSING OFF, AND UNJUST ENRICHMENT



         Plaintiff, SEBO America, LLC, (herein referred to as “SEBO”) for their complaint

  against The Ferndale Group, Inc. and DOES 1- 10 (herein “Defendants”) for Trademark

  Infringement, False Designation of Origin, False Advertising, Unfair Competition,

  Violations of the Colorado Unfair Practices Act, Violations of the Colorado Consumer

  Protection Act, Passing Off, and Unjust Enrichment, by and through their counsel, state

  as follows:



                          NATURE AND BASIS OF THE ACTION

     1. SEBO brings this action in law and equity, for damages and injunctive relief

         arising from Defendant’s misappropriation of well known and distinct trademarks,

         of which SEBO has the exclusive right to control within the United States, and to

         stop the unauthorized use of the SEBO trademarks and unlawful, advertising,

         promotion, and sales of products bearing the SEBO Trademarks by Defendants.




                                           2 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 3 of 62




     2. This is an action for trademark infringement, false designation of origin, false

        advertising, and unfair competition under the Lanham Act 15 U.S.C. §§ 1051 et

        seq., state law, and common law, and violations of the Colorado Unfair Practices

        Act, violations of the Colorado Consumer Protection Act, passing off, and unjust

        enrichment under state law, seeking permanent injunctive relief, and an

        accounting and judgement against Defendants for, disgorgement of profits,

        compensatory damages, punitive damages, attorney’s fees, applicable interest,

        and other relief which the Court deems lawful and just, relating to Defendant’s

        unlawful and infringing conduct.

     3. SEBO America, LLC (SEBO) is the exclusive United States licensee or owner of

        the registered trademarks SEBO, SEBO & Design, FELIX, DART, AIRBELT, and

        WORKS FOR ME, and common law trademarks SEBO, FELIX, AUTOMATIC X,

        ESSENTIAL G, COMFORT, AIRBELT, DART, DISCO, DUO, DUO-P, and

        WORKS FOR ME, for floor maintenance equipment, including vacuum cleaners,

        vacuum cleaner dust bags, vacuum cleaner filters, vacuum cleaner attachments

        and accessories, replacement parts for vacuum cleaners, and related goods.

        (herein referred to as the ‘SEBO Trademarks’).

     4. Defendants are not authorized SEBO dealers, and are not part of SEBO’s

        Authorized Distribution Network in the United States in any manner.




                                           3 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 4 of 62




     5. Products sold by Defendants which bear the SEBO Trademarks, are not covered

        under the SEBO limited warranty in the United States. (herein referred to as the

        “SEBO warranty”).

     6. Defendant’s infringing commercial advertising and promotion to consumers in the

        United States of goods bearing the SEBO Trademarks are listed on e-commerce

        websites including, Amazon.com, (herein referred to as “Amazon”) in a manner

        that makes the infringing product listings indistinguishable from authorized

        product listings.

     7. Defendant’s actions have given consumers the false impression that Defendants

        are associated or affiliated with SEBO, and that the actions and conduct of

        Defendants are authorized, approved, or sanctioned by SEBO.

     8. Defendants have advertised and promoted products for sale to consumers in the

        United States in a manner that is misleading, is likely to cause confusion,

        deception, and/or mistake as to a non existent connection between Plaintiff and

        Defendants, and which infringes upon Plaintiff’s exclusive rights in the United

        States to control trademarks referenced in this Complaint as the SEBO

        Trademarks (herein referred to as ‘Infringing Products’).

     9. Defendants have, and continue to market, advertise, and sell products bearing

        the SEBO Trademarks in a misleading manner that does not advise consumers

        of the material differences between these goods, and the goods sold by

        authorized SEBO dealers.




                                           4 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 5 of 62




     10. Defendants have marketed, advertised, and sold products bearing the SEBO

        Trademarks by stating false, misleading, and/or unqualified representations of

        fact.

     11. Defendants have used the SEBO Trademarks in commercial advertising and

        promotion which misrepresents the origin of goods and commercial activities.



                                              PARTIES

     12. Plaintiff SEBO America, LLC is a Colorado limited liability company with a

        principal place of business of 7472 S. Tucson Way, Suite 190, Centennial, CO

        80112. Plaintiff is the exclusive United States licensee of the SEBO Trademarks.

     13. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Defendant Sandra

        Fitzpatrick is an individual with a principal place of business of 1016 Ruisdael

        Circle, Nokomis, FL 34275, and maintains an Amazon.com seller account with

        the username and seller ID number alicepacky, A2VPIXSYMV8A13.

     14. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Defendant

        AMBURGER LLC is a New Jersey limited liability company with a principal place

        of business of 720 Russell Pl Plainfield, NJ 07062, and maintains an

        Amazon.com seller account with the username and seller ID number

        AmburgerLLC, A1H76SPXKP6AX2.




                                            5 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 6 of 62




     15. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Defendant Kim

        Sattenfield is an individual with a principal place of business of 387 Wildwood

        Circle SE Calhoun, GA, 30701, and maintains an Amazon.com seller account

        with the username and seller ID number All Parts Etc, A21Y3FNI4QQ6U9, and is

        also known as ‘Dalton Vacuum & (more) Power Tool’.

     16. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Defendant BuyParts

        Limited is a registered entity with Companies House with a principal place of

        business of 31 Acer Close Acer Close, Pinxton, Nottingham, United Kingdom,

        NG16 6RB, and maintains or acts in concert with parties that maintain an

        Amazon.com seller account with the username and seller ID number BuyParts,

        A1O8AE65PG31SQ and eBay.com seller account with the username buyparts_1.

     17. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery E.L.I Distribution

        Limited is a registered entity with Companies House with a principal place of

        business of 31 Acer Close Acer Close, Pinxton, Nottingham, United Kingdom,

        NG16 6RB, and maintains or acts in concert with parties that maintain an

        Amazon.com seller account with the username and seller ID number BuyParts,

        A1O8AE65PG31SQ and eBay.com seller account with the username buyparts_1.




                                            6 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 7 of 62




     18. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Chris Yemm is an

        individual with a principal place of business of 31 Acer Close Acer Close,

        Pinxton, Nottingham, United Kingdom, NG16 6RB, and maintains or acts in

        concert with parties that maintain an Amazon.com seller account with the

        username and seller ID number BuyParts, A1O8AE65PG31SQ and eBay.com

        seller account with the username buyparts_1.

     19. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, C & D Floor Care,

        LLC is a Virginia entity with a principal place of business of 6992 Rogue Forest

        Lane, Gainesville, VA 20155, and maintains or acts in concert with parties that

        maintain an Amazon.com seller account with the username and seller ID number

        Tidy Vacuums, A1W3EC0E5SU75W; eBay.com seller account with the username

        tidyvac; sears.com seller account with username and store id Tidy Vacuums,

        10153; kmart.com seller account with the username and store id Tidy Vacuums,

        10151.

     20. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Chris Jones is an

        individual with a principal place of business of 6992 Rogue Forest Lane,

        Gainesville, VA 20155, and maintains or acts in concert with parties that maintain

        an Amazon.com seller account with the username and seller ID number Tidy




                                            7 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 8 of 62




        Vacuums, A1W3EC0E5SU75W; eBay.com seller account with the username

        tidyvac; sears.com seller account with username and store id Tidy Vacuums,

        10153; kmart.com seller account with the username and store id Tidy Vacuums,

        10151.

     21. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, Divys Ark is a party

        whose capacity is not known, with a principal place of business of 3511 Silverside

        Rd Wilmington DE 19810 and maintains or acts in concert with parties that

        maintain an Amazon.com seller account with the username and seller ID number

        DIVYS ARK, A1RGSVIGJ9FFR7.

     22. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, District Vacuum Inc.

        is a Virginia entity, with a principal place of business of 3822 7th Street N, Unit 7,

        Arlington, VA 22203-2258 and maintains or acts in concert with parties that

        maintain an Amazon.com seller account with the username and seller ID number

        District Vacuum, A298N19ZHU1SDA.

     23. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery Electric Vac, LLC is a

        Pennsylvania entity with a principal place of business of 51 Loretta Drive

        Jefferson Township, PA 18436 and maintains or acts in concert with parties that




                                            8 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 9 of 62




        maintain an Amazon.com seller account with the username and seller ID number

        Electric Vac LLC, AIY3M30Z4KI7R; and website electricvac.weebly.com.

     24. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery Stephen Dutka is an

        individual with a principal place of business of 51 Loretta Drive Jefferson

        Township, PA 18436 and maintains or acts in concert with parties that maintain

        an Amazon.com seller account with the username and seller ID number Electric

        Vac LLC, AIY3M30Z4KI7R; and website electricvac.weebly.com.

     25. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery Fairfaxer

        International is an unknown entity that is also known as Bonanza and

        lookawaylad with a principal place of business of 5803 Round Hill Rd Louisville,

        KY 40222 and maintains or acts in concert with parties that maintain an

        Amazon.com seller account with the username and seller ID number Fairfaxer

        International, A24A8BXS46BWNW; and eBay.com seller account with the

        username lookawaylad.

     26. Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery Mega Deals &

        Savings is an unknown entity with a principal place of business of 3616 Kirkwood

        Hwy. # A, Wilmington, DE 19808, and maintains or acts in concert with parties




                                            9 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 10 of 62




         that maintain an Amazon.com seller account with the username and seller ID

         number Mega Deals & Savings, A3DG6X8R7E7914.

      27. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery Merchandise Mecca,

         LLC is a Michigan entity with a principal place of business of 30020 Fox Grove

         Rd Farmington Hills, MI 48334 and maintains or acts in concert with parties that

         maintain an Amazon.com seller account with the username and seller ID number

         Merchandise Mecca, A39KC2JQRV6ZW3.

      28. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery MorningStar

         Investments LLC is an Oregon entity with a principal place of business of 7325 N.

         Omaha Ave. Portland, OR 97217 and maintains or acts in concert with parties

         that maintain an Amazon.com seller account with the username and seller ID

         number MorningStar Co, A1YRQSVPXNCSGW.

      29. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery TopRated Vacuum

         Parts is a party whose capacity is not known, with a principal place of business of

         7481 Lee Hwy, Unit #322 Fall Church, VA 22042 and maintains or acts in concert

         with parties that maintain an Amazon.com seller account with the username and

         seller ID number TOPRATED VACUUM PARTS, A18K4OCFS57GQK.




                                            10 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 11 of 62




      30. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery iClean Products is a

         party whose capacity is not known, with a principal place of business of 23480

         Rock Haven Way, Suite #100 Sterling VA 20166 and maintains or acts in concert

         with parties that maintain an Amazon.com seller account with the username and

         seller ID number iClean Products, A3VQ7DBL2OWPOJ.

      31. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery ANNEXS LLC is a

         limited liability company with a principal place of business of 4732 Western St,

         Fairfax, VA 22030 and maintains or acts in concert with parties that maintain an

         Amazon.com seller account with the username and seller ID number

         EZVACUUM, A333445H38G9C3, and the website https://www.ezvacuum.com.

      32. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery Britt & Jules, LLC is

         a limited liability company with a principal place of business of 64 Holly Drive

         East Northport, New York 11731 and maintains or acts in concert with parties that

         maintain an Amazon.com seller account with the username and seller ID number

         Britt & Jules, A1YI3GT2AFGM8D.

      33. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery Wirral Discount

         Supplies Limited is a registered entity with Companies House with a principal




                                            11 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 12 of 62




         place of business of Units 1-4 Cedab Industrial Estate, Cedab Road, Ellesmere

         Port, Cheshire, CH65 4FE, and maintains or acts in concert with parties that

         maintain an Amazon.com seller account with the username and seller ID number

         Spares2go, AHXP23PWJZYJN and eBay.com seller account with the username

         spares-2-go.

      34. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery KTW Supply Co LLC

         is a limited liability company with a principal place of business of 1856 Williams

         Way, Wooster, OH 44691 and maintains or acts in concert with parties that

         maintain an Amazon.com seller account with the username and seller ID number

         KTW Supply Company, LLC, A1R1TJ81EM9ZDP.

      35. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery the unknown DOES

         whose capacity is not known, maintain or act in concert with parties that maintain

         the following Amazon.com seller usernames and seller ID numbers, and

         eBay.com sellers accounts: Abramaz, ANIX06XC95RNM; Adventurers Bag,

         A21C4U5X700J66; Allstarvac, A1VSETG7JEVGUW; Always.Deals,

         A7ASE8IKCN5HV, Always.Deals Store, eBay.com seller account; Clickgoandbuy;

         antwinner, A1BJ1VJ7T0ZS87 bilal_mac3; Blue Sky Mercantile,

         A2V9LOX6TGDVKJ; Butler in the Home, A148G2FPCEMA4M; Buy-it-now-store,

         A38VRTFAUSM3C; Category 2 USA, A2156BGM69O3WX; CC Coins,




                                            12 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 13 of 62




        A27OJZTLFAOCR5; CentralVacuumPros, A27RI8H1NE3OFW; Clean Fairy,

        A2QC5HQ0UN193B; CR Dealz, A1EAB8AV9QMBIT; Customer_First_Always,

        A39GFMMDQAZCTS; DC TRADE, A3CSH382AQAXNC; DolarPinch Box,

        A1OR486V16J2DD; Edgewood International, A35KS4G45VWOWH; Epapirus,

        AET0SYDB59ZUP; EVERRISE SUN, A2HQGG6FZANYG1; FOR HOME

        MARKET, A2RIM4LYM665I2; Freedom Sales, A14IUKDEZB0R; GenCoDeals,

        AAF51Q3JWARL4; GoBantu, A1OZ8O7V8F03FQ; Headbangerbargains,

        A260R3FYFEP24I; Herbiesales, A2UKJS47TW9B5N; Hiredservant,

        A2Y1GP6QYGCKTR; HNC, Inc., AWSWHY7LHGJA; House N Home,

        A169Z1JZW9MDLB; Cardinal Goods Elite, A3FDU7GWT0KC6J; Jupiter

        Gravitation, A15HO9UEKAOMUS; Just Vacuum; KHP Limited,

        A2MO6K0T3P3GKO; Kitchen4All, A3ETMA1SSNX1O7; Langton Distribution;

        Layger, A23X8TYK8IHNZF; MYDIECASTCARS, A3R8FYOD3L26LD; Nakoop

        Books, A3T3XSCQ4IQHTU; NSAinc, A26JSDIH6CKZZ2; Oregon Traders,

        A7EBPK8VSVPYY; Premium Trader, A1NXFDUMNB35NN; Qikvacuum,

        AZ2WHL0SGBNN4; Quailitas Limited, A1C5FIMY69NKZG; QualityFirstSeller,

        A2H6QQSBGUSZ48; Royce Harris, A2FYAP3JL4UYBP; Sales Bay,

        A18W9JDIC09PZS; Saturn Sales, A2LFWC3HCUZNMD; Schadam; Score

        yourself a deal, A29WWW62S8H3OG; Seedbed, A10O54P7YU7HYR;

        ship_option_#1, A28ACMVQIZOEMD; Ship_World_Wide, A2O5DV746AYRAG;

        Speed Retail; Speedy Vacuum, A2OXNYFXCT918K; St. Service,




                                     13 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 14 of 62




         A3CJDC0K9S23CK; Steve_Store, A2QNKQH366P90L; Supply Cart,

         A1TWFV9331WNG0; Vacuum Parts and More, A3398SABSD6IFE

      36. The unknown Defendants listed as a party to this Complaint do not list a business

         name, personal name, phone number, and/or email address in connection with

         their Amazon seller account that would provide Plaintiff with the necessary

         information to properly serve such Defendants with this Complaint.

      37. Despite SEBO’s efforts, it is not reasonably possible for SEBO to identify all

         Defendants by name at the present time. Therefore, the true names and

         capacities, whether individual, corporate, associate, or another nature, of such

         Defendants are unknown to SEBO, who therefore sues these unknown

         Defendants by such fictitious names.

      38. The conduct and actions alleged herein were undertaken by each Defendant

         individually, were actions that each Defendant caused to occur, were actions that

         each Defendant authorized, controlled, directed, and/or had the ability to

         authorize, control, and/or direct, and/or were actions that each Defendant

         engaged in, assisted in, or otherwise contributed to, and are actions for which

         each Defendant is liable.

      39. SEBO believes that information obtained in discovery will lead to the identification

         of the fictitious named Defendant’s true identities, and permit SEBO to amend

         this Complaint to state the specific names and capacities of such Defendants.

         Specifically, SEBO intends to subpoena the relevant contact of the e-commerce




                                            14 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 15 of 62




         platforms upon which Defendants advertise, market, and sell goods bearing the

         SEBO Trademarks in a manner which infringes upon Plaintiff’s legal rights as

         detailed in this Complaint, in order to learn the identity and other important

         information about Defendants.

      40. SEBO further believes that the information obtained in discovery may lead to the

         identification of additional infringing parties to be added to this Complaint as

         Defendants.



                                    JURISDICTION AND VENUE

      19. This court has subject matter jurisdiction over SEBO’s federal law claims for

         trademark infringement, false advertising, false designation of origin, and unfair

         competition under Section 39 of the Lanham Act, 15 U.S.C. § 1121, and under 28

         U.S.C. §§ 1331 and 1338(a) & (b). This court has subject matter jurisdiction over

         SEBO’s state law claims under 28 U.S.C. § 1367.

      20. SEBO’s federal claims which are predicated on 15 U.S.C. § 1114 and 15 U.S.C. §

         1125(a) & (b), and its claims arising under the laws of the State of Colorado are

         substantially related to its federal claims such that they form part of the same

         case or controversy.

      21. This court has personal jurisdiction over Defendants because Defendants have

         used Plaintiff’s trademarks in an infringing manner to market and advertise their

         products to consumers in Colorado.




                                            15 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 16 of 62




      22. Defendants are further subject to personal jurisdiction in this judicial district as

         Plaintiff is being damaged by Defendant’s tortious conduct within this judicial

         district. Additionally, Defendants are subject to personal jurisdiction in this judicial

         district because Defendants have purposefully availed themselves to the laws

         and jurisdiction of Colorado through their marketing and advertising to consumers

         in Colorado.

      23. Defendants have marketed and advertised products bearing Plaintiff’s

         trademarks to consumers in Colorado, and done so with knowledge and

         awareness that their marketing would reach Colorado consumers. Moreover,

         Defendants are subject to personal jurisdiction in this judicial district because the

         online sales channels upon which they advertise in an infringing manner are

         accessible by consumers residing in Colorado.

      24. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 because

         Defendants are subject to personal jurisdiction in this judicial district, and

         because a substantial part of the events giving rise to Plaintiff’s claims occurred

         in this judicial district.



                  Relevant Facts Regarding Plaintiff and the SEBO Trademarks

      25. Plaintiff, SEBO, markets within this judicial district and throughout the United

         States, floor maintenance equipment, including vacuum cleaners, vacuum

         cleaner dust bags, vacuum cleaner filters, vacuum cleaner attachments and




                                             16 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 17 of 62




         accessories, and replacement parts for vacuum cleaners bearing the SEBO

         Trademarks.

      26. The SEBO wordmark is registered with the USPTO in International Class 007,

         which was issued by the USPTO on April 9, 2019, (U.S. Trademark Registration

         5722486). This mark has been used in commerce since at least September 01,

         1998.

      27. The SEBO & Design composite trademark is registered with the United States

         Patent Trademark Office (herein referred to as USPTO) in International Class

         007, which was issued by the USPTO on September 26, 2000 (U.S. Trademark

         Registration 2389278). This mark has been used in commerce since at least

         September 01, 1998.

      28. The FELIX wordmark is registered with the USPTO in International Class 007,

         which was issued by the USPTO on October 14, 2008 (U.S. Trademark

         Registration 3518178). This mark has been used in commerce since at least

         February 01, 2005.

      29. The DART wordmark is registered with the USPTO in International Class 007,

         which was issued by the USPTO on February 20, 2007 (U.S. Trademark

         Registration 3210439). This mark has been used in commerce since at least

         June 01, 2005.

      30. The AIRBELT wordmark is registered with the USPTO in International Class 007,

         which was issued by the USPTO on April 9, 2019 (U.S. Trademark Registration




                                          17 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 18 of 62




         5722485). This mark has been used in commerce since at least January 31,

         2002.

      31. The WORKS FOR ME wordmark is registered with the USPTO in International

         Class 007, which was issued by the USPTO on February 8, 2011 (U.S.

         Trademark Registration 3915934). This mark has been used in commerce since

         at least February 8, 2011.

      32. The SEBO Trademarks have solidified their distinctive nature in the marketplace

         through longstanding and continuous use and promotion of products bearing the

         SEBO Trademarks throughout the United States.

      33. The SEBO Trademarks have acquired substantial goodwill with consumers and

         businesses in the United States through extensive sales and marketing efforts by

         SEBO and the SEBO Authorized Distribution network.

      34. The SEBO Trademarks have acquired distinctiveness as a source identifier of

         Plaintiff’s vacuum cleaners, vacuum cleaner dust bags, vacuum cleaner filters,

         vacuum cleaner attachments and accessories, and replacement parts for vacuum

         cleaners among the relevant consuming public.




                                          18 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 19 of 62




    Relevant Facts Regarding Plaintiff’s Efforts to Protect the Goodwill and Integrity

                                        of their Trademarks

      35. SEBO places great importance on consumers receiving the best possible product

         experience, and receiving accurate and honest information regarding the

         guarantees and/or warranties covering products that bear the SEBO Trademarks.

      36. Plaintiff devotes a significant amount of time, effort, and resources toward its

         efforts to safeguard the goodwill of the SEBO Trademarks.

      37. The nature of e-commerce sales from around the world via same day delivery

         has only increased the competitive nature of the marketplace for goods that

         Plaintiff markets and sells.

      38. The non in person nature of e-commerce itself places a heightened importance

         on the entire consumer experience, from inquiry to sale, and thereafter through

         service and support.

      39. Consumers have gained the ability to use their exact purchasing standards and

         requirements to narrow a marketplace of voluminous options down to one brand,

         product, and/or seller. Consumer purchasing decisions can be influenced by a

         myriad of factors, including price, seller rating, seller reviews, seller support,

         brand rating, product rating, customer support, technical support, and warranties.




                                              19 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 20 of 62




      40. By distributing goods bearing the SEBO Trademarks through its own website and

         exclusive distribution channels, Plaintiff is able to ensure that the integrity and

         reputation of the SEBO Trademarks are maintained.

      41. SEBO vets authorized SEBO dealers prior to their approval to conduct sales of

         products bearing the SEBO Trademarks in the United States.

      42. Authorized SEBO dealers are provided with training, support, and required to

         transact business, maintain quality control, and provide service in a manner that

         reaches the standard that consumers expect when they encounter the SEBO

         Trademarks.

      43. SEBO has expended substantial resources to both create, and ensure, goodwill

         and loyalty among the relevant consuming public and authorized SEBO dealers,

         including by providing superior customer service, and warranty coverage.

      44. SEBO cannot ensure that products bearing the SEBO Trademarks that are

         sourced from outside its authorized distribution channels are properly labeled as

         required under United States law, and meet all regulatory standards.

      45. SEBO cannot ensure that products bearing the SEBO Trademarks that are

         sourced from outside its authorized distribution channels contain instructions, and

         other documents that are written in the English language.

      46. For all of these reasons, the SEBO Trademarks are recognized by the general

         consuming public of the United States, and SEBO is recognized as the source of

         products bearing the SEBO Trademarks.




                                            20 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 21 of 62




         47. As a result of the first-rate quality and exclusive distribution of goods bearing the

             SEBO Trademarks, and because SEBO is recognized as the source of such high

             quality goods, the SEBO Trademarks have gained substantial value.



         The Challenges that E-Commerce Marketplaces Present to the Integrity and

                                   Goodwill of Plaintiff’s Trademarks

         48. Constant technological advances in e-commerce and logistics have provided a

             pathway to flood the U.S. e-commerce market with grey market goods, which has

             required Plaintiff to expend additional resources to protect the goodwill and

             reputation of the SEBO Trademarks.

         49. Sales of retail goods through e-commerce channels have increased exponentially

             in the last decade. According to the Federal Reserve Bank of St. Louis, from Q1

             2009 to Q1 2019, retail sales completed via e-commerce platforms increased

             from 3.8 percent 10.2 percent.1 From Q2 2009 to Q1 2019, retail sales revenue

             for transactions completed via e-commerce platforms increased over

             four-hundred percent, from 34.1 billion to 137.7 billion dollars.2

         50. The challenges faced by consumers and the impact on brand owners are directly

             correlated, thereby causing significant challenges for brand owners in

             maintaining the consumer goodwill associated with their trademarks.




   1
       https://fred.stlouisfed.org/series/ECOMPCTSA
   2
       https://fred.stlouisfed.org/series/ECOMSA


                                                      21 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 22 of 62




      51. A brick and mortar environment allows a consumer to touch and interact with

         goods and/or their packaging prior to selecting a particular product. Consumers

         can inspect the packaging, read the text, and select a specific package from the

         available inventory.

      52. Online marketplaces require a consumer to trust the good faith efforts of the

         many potential parties that interact with a product, and a consumer, both before

         and after a potential purchase.

      53. Online marketplaces do not allow a consumer to directly interact with goods prior

         to purchasing them. Rather, consumers must rely upon the information that a

         vendor chooses to make available to them via text and/or audio/video.

      54. Consumers must trust that the goods as listed on the internet, with their exact

         titles, descriptions, photos, and videos, are the same ones that arrive.

      55. Online e-commerce marketplaces allow third parties to sell goods using an ‘alias’.

         This allows parties to obtain goods bearing a brand owner’s intellectual property,

         namely trademarks, trade dress, and copyrights, through unauthorized channels

         (also known as “grey market goods”) and sell them to consumers, thereby

         usurping the direct financial gain that was intended for an authorized vendor, all

         the while obscuring their identity, capacity, and contact information from

         consumers and brand owners.

      56. The ability for third party vendors on e-commerce platforms to use an alias can

         leave a consumer without the ability to reasonably communicate with a vendor




                                           22 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 23 of 62




         regarding issues or concerns with their transaction. Furthermore, the use of an

         alias makes it extremely challenging for brand owners to stop infringing and

         harmful conduct by such vendors.

      57. When a consumer searches for a specific brand on an e-commerce platform,

         including such platforms by, Amazon, eBay, Newegg, Walmart, Sears, and

         Kmart, the consumer is presented with a selection of authorized and non

         authorized sellers jumbled together, without any distinction between them.

      58. On some e-commerce marketplaces, including Amazon, one product listing may

         include the option to purchase the listed goods from multiple authorized and non

         authorized sellers.

      59. Consumers that are not presented with the identity of the vendor are more likely

         to associate their frustrations and complaints with the brand owner.

      60. Consumers expect that goods which bear a trademark owner’s trademarks are

         coming from an authorized vendor who can provide such goods without any

         material differences.

      61. Online e-commerce marketplaces further allow a consumer to take their

         frustrations out on the goodwill associated with a trademark and the brand owner

         with a few clicks or keystrokes.

      62. With the widespread availability of one-hour delivery, a consumer can purchase a

         product at 8:00am and by 9:05am take a wrecking ball to decades worth of

         consumer goodwill, all through no fault of the trademark owner, and with no direct




                                            23 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 24 of 62




         ability for the trademark owner to remove negative comments and reviews from

         e-commerce platforms or internet review websites.



      Plaintiff’s Goods Have Been the Subject of Numerous Negative Reviews on

    E-Commerce Marketplaces from Consumers Upset About Unauthorized Sellers

                          and Defective and/or Non Genuine Goods

      63. Plaintiffs have been harmed as a result of issues and dissatisfaction caused by

         unauthorized vendors on e-commerce marketplaces. Negative reviews

         containing SEBO trademarks reference concerns including non genuine goods

         advertised as genuine, defective goods, and shipping / service issues.

      64. One listing for ten ‘generic’ vacuum bags, contains the listing title of “10 Sebo

         6629AM K Series Canister Vacuum Bags, for K2 and K3 Canister Models 10pk

         by Generic. The consumer is immediately notified of a quantity, brand name, and

         model number. If they continued reading thereafter, the word generic does not

         appear until the seventeenth and final term of the listing title. Furthermore, the

         term generic may not appear at all on the initial screen of a consumer using a

         mobile device.




                                            24 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 25 of 62




      65. The same listing as referenced in paragraph 64 contains a one star rating and

         the review “Not only do these bags stink but their vacuum does not suck. Just an

         overpriced piece of useless garbage. This is the worse [sic] vacuum I ever

         bought so don’t buy the bags.”




      66. The same listing as referenced in paragraphs 64 and 65 contains a one star

         rating and the review “Do NOT BUY this [sic] bags it’s the wrong bags for the

         canister vacuum k3 won’t fit. I don’t know why this people just put something

         there when they know it won’t work for canister very disappointed with this seller .

         . . .”




      67. Another infringing listing contains a one star rating and the review “Received

         wrong product. I received the wrong vacuum filter inside a plastic bag that had

         the right part number on it.”




                                           25 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 26 of 62




      68. The same listing as referenced in paragraph 67 contains a one star rating and

         the review “The item pictured is not what will be shipped to you. The filter you will

         receive will be 1/2 the size and will not fit your vacuum.




      69. The same listing as referenced in paragraphs 67 and 68 contains a two star

         rating and the review “received wrong filters. Got the 5143 but it was labled [sic]

         2846.”




      70. Another example contains a one star rating and the review “Sent incorrect

         product by two separate vendors.”




      71. The same listing as referenced in paragraph 70 contains a one star rating with

         the review “My problem is not with the Pre-motor filter, but the BAGS!!!! They are




                                            26 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 27 of 62




         HALF the size that they should be!!




      72. Upon information and belief that will likely have evidentiary support after a

         reasonable opportunity for further investigation or discovery, other consumers

         have left negative reviews as a result of unauthorized sellers listing goods

         bearing the SEBO Trademarks with falsely advertised titles and/or descriptions,

         selling non genuine goods as genuine, damaged goods, and defective goods.



             Plaintiff Maintains a Policy of Rigorous and Routine Monitoring of it’s

                     Authorized Dealer Network and E-Commerce Platforms

      73. As infringement has increased on e-commerce platforms, SEBO has in tandem

         implemented policies and procedures to protect consumers of goods bearing the

         SEBO Trademarks from infringing goods and infringing sellers, and to protect the

         goodwill and value of SEBO and the SEBO Trademarks.

      74. Plaintiff’s efforts have included making certain products available for sale via only

         brick and mortar retail locations.

      75. Plaintiff has a vested interest in ensuring that consumers of goods bearing the

         SEBO Trademarks will encounter advertising and promotion that is honest and

         accurate; receive genuine goods that are not damaged or defective, and are




                                              27 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 28 of 62




         exactly as described in the e-commerce listing that they were purchased based

         upon; receive goods that have been appropriately packaged for shipping, and

         arrive timely based upon reasonable consumer expectations; and receive a high

         level of service and support.

      76. SEBO adheres to the quality control requirements that it sets forth, and conducts

         routine monitoring of Authorized SEBO Dealers for compliance.

      77. Goods that bear the SEBO Trademarks require attention and care for the safety

         of consumers, and for product maintenance. It is therefore, imperative that SEBO

         not be impeded in their efforts to maintain quality control standards and protect

         consumers and the goodwill of the SEBO Trademarks from infringing goods and

         infringing vendors.



          Genuine OEM SEBO Goods Come with the SEBO Limited Warranty, While

                                    Infringing Products Do Not

      78. Plaintiff offers a warranty on goods that are sold bearing the SEBO Trademarks.

         The SEBO warranty only applies to SEBO products purchased from Authorized

         SEBO Dealers located in the United States of America.

      79. SEBO cannot control the quality of the goods, or the level of service and support,

         or lack thereof, when goods are purchased from unauthorized vendors.

         Therefore, the SEBO warranty excludes goods that are purchased from outside

         of SEBO’s Authorized Dealer Network.




                                           28 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 29 of 62




      80. The SEBO Warranty is a material component of genuine goods that are sold

         bearing the SEBO Trademarks.

      81. Consumers must further trust that such goods, along with their warranty, service,

         and support, are of the nature and quality that is associated with the trademark

         and its owner.

      82. Consumers would find coverage by the SEBO Warranty, or exclusion from such

         coverage to be a material difference and a relevant factor in their purchasing

         decision, and their feelings regarding the product and the trademarks that it

         bears.

      83. The material nature of warranty coverage or lack thereof, and the false

         advertising of such warranty coverage would impact a consumer’s decision to

         purchase products that bear Plaintiff’s trademarks, recommend Plaintiff’s goods

         to others, or irreparably harm Plaintiff by posting negative reviews and/or telling

         others about their unsatisfactory experiences.

      84. Despite not being required to honor the warranty on goods purchased from non

         authorized vendors, Plaintiff is faced with the choice of denying warranty

         coverage, thereby further upsetting consumers who have been confused and

         misled by non authorized vendors, or honoring such coverage.

      85. If Plaintiff denies warranty coverage to consumers who have purchased products

         from non authorized vendors, Plaintiff risks tarnishment of the SEBO

         Trademarks, and in turn, its overall business.




                                            29 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 30 of 62




      86. If Plaintiff honors warranty coverage for consumers who have purchased

         products from non authorized vendors, it provides free services and benefits at its

         own expense and loss, and to the direct benefit of the non authorized vendor.

      87. For the foregoing reasons as set forth above, the goods being advertised,

         promoted, and sold by Defendants which bear the SEBO Trademarks are not

         subject to quality control and service standards by SEBO, which are material

         differences and relevant factors in consumer purchasing decisions, and their

         feelings regarding the product and the trademarks that it bears.



                        Relevant Conduct Regarding Defendants

      88. Defendants are not Authorized SEBO Dealers.

      89. Defendants have not been authorized by SEBO to use the SEBO Trademarks, or

         hold out to the public that they are associated in any way with SEBO, or that

         SEBO has authorized or sponsored the conduct of Defendants in any manner.

      90. Defendant has changed their Amazon username multiple times, including several

         times days after being contacted by Plaintiff regarding a test buy made by

         Plaintiff.

      91. Defendants have marketed goods using the SEBO trademarks to unsuspecting

         customers on Amazon.com through online listings that indicate the ‘condition’ of

         said goods as ‘new’, when Defendants are not Authorized SEBO Dealers, and

         the Amazon.com ‘Condition guidelines’ state, “New: Just like it sounds. A




                                           30 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 31 of 62




         brand-new item. Original manufacturer's warranty, if any, still applies, with

         warranty details included in the listing comments”.

      92. Defendants have engaged in an intentional scheme to compete unfairly as

         displayed by their actions and conduct in the course of selling vacuum cleaner

         parts and accessories bearing the SEBO Trademarks.

      93. Defendants have advertised and sold replacement parts for use with Plaintiff’s

         floor care maintenance products in a manner that falsely implies an association

         with Defendants, which is likely to cause confusion, or to cause mistake, or to

         deceive.

      94. Defendants have reproduced and/or copied trademarks which Plaintiff has the

         exclusive right to control in the United States, in connection with the sale, offering

         for sale, and advertising of goods in commerce.

      95. Defendants have purchased products bearing the SEBO Trademarks from

         outside of SEBO’s Authorized Dealer Network and marketed these products to

         consumers in a deceptive and infringing manner.

      96. Defendants continue to use the SEBO trademarks to market and sell products in

         a manner which implies through online listing titles, descriptions, and by omission

         of information that products and/or advertisements which bear the SEBO

         trademarks and are sold by Defendants are covered by the SEBO warranty.

      97. Defendants have knowingly and willfully advertised products bearing the SEBO

         Trademarks in the United States without advising consumers of the material




                                            31 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 32 of 62




         differences between products marketed and sold by Defendants and products

         that are authorized for sale in the United States by SEBO and that bear the

         SEBO Trademarks.

      98. Products bearing the SEBO Trademarks that Defendants advertise, promote, and

         sell to consumers in the United States do not include the same warranty as non

         infringing goods that are advertised, promoted, and sold by parties authorized by

         SEBO to market and sell goods bearing the SEBO Trademarks in the United

         States.

      99. The difference in warranty coverage between the products that are advertised,

         promoted, and sold to consumers, by Defendants, and those authorized by

         SEBO to advertise, promote, and sell products bearing the SEBO Trademarks in

         the United States, is a material difference and a relevant factor in consumer

         purchasing decisions.

      100.   Reduced and/or excessively high prices advertised by Defendants for

         products bearing the SEBO Trademarks renders the infringing products sold by

         Defendants materially different from goods bearing the SEBO Trademarks and

         sold to consumers in the United States by parties authorized by SEBO to do so.

      101.   Goods bearing the SEBO Trademarks that originate from sources outside of

         SEBO’s Authorized Distribution Network, and which are marketed, advertised,

         and sold by Defendants, exclude coverage by the SEBO Warranty. Therefore, the




                                           32 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 33 of 62




         infringing products are materially different from goods purchased from Authorized

         SEBO Dealers in the United States.

      102.   The products bearing the SEBO Trademarks and being marketed, promoted,

         and sold by Defendants were and are materially different from those products

         bearing the SEBO Trademarks and being advertised, promoted, and sold by

         parties authorized to do so by SEBO.

      103.   Defendant’s online listings that offer for sale products bearing the SEBO

         Trademarks, are advertised and promoted as ‘new’, while such products are

         materially different from products bearing the SEBO Trademarks and being

         advertised, promoted, and sold by parties authorized to do so by SEBO.

      104.   Defendant’s actions of marketing, advertising, and selling products bearing

         Plaintiff’s trademarks at a reduced and/or excessively high price to that of

         SEBO’s Authorized Dealer Network constitutes unfair competition, and has

         caused Plaintiff to suffer irreparable harm to its goodwill and reputation with both

         the consuming public and those authorized by SEBO to market, promote, and

         sell products bearing the SEBO Trademarks in the United States.

      105.   The harm caused by Defendants has had a negative effect on interstate

         commerce, as goods bearing Plaintiff’s trademarks are sold throughout the

         United States.




                                            33 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 34 of 62




      106.   The false and deceptive association with SEBO that has been inflicted by

         Defendants creates a misleading and untrue association with the sales practices,

         service level, products, reviews, and reputation of Defendants with SEBO.

      107.   Negative reviews posted on items for sale by Defendants tarnish the goodwill

         that SEBO has established in the marketplace.

      108.   Defendant’s actions have caused confusion with Plaintiff as to the origin,

         sponsorship, and/or affiliation of Defendants and the goods sold by Defendants.

      109.   Defendant’s actions have created a false association with SEBO, and the

         SEBO Trademarks.

      110.   Defendant’s actions have created a false sense that SEBO has authorized or

         sponsored Defendant’s conduct.

      111.   Defendants have marketed goods using the SEBO trademarks to

         unsuspecting consumers in a manner that indicates that consumers are

         purchasing genuine SEBO products that are fully backed by the SEBO warranty

         in the United States.

      112.   Defendant’s listings on e-commerce platforms create a misleading connection

         to SEBO, and a false association of authorization or sponsorship by SEBO of

         Defendant’s actions, including through the use of the SEBO trademarks.

      113.   Defendant’s listings indicate and imply that SEBO is affiliated with, or that

         such listings are in conjunction with, other companies that SEBO has no




                                            34 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 35 of 62




         connection or affiliation with, and as a result of which Defendant has irreparably

         damaged the goodwill of SEBO and the SEBO trademarks.

      114.   Therefore, SEBO brings this action against Defendants under the Lanham

         Act, Colorado state law, and common law.

      115.   Unless Defendant’s illegal and infringing conduct is enjoined, Plaintiff will

         suffer irreparable injury for which there is no adequate remedy at law.



                  COUNT I: Federal Trademark Infringement – 15 U.S.C. § 1114

      116.   Plaintiff incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      117.   SEBO is the exclusive United States licensee of the SEBO Trademarks.

      118.   SEBO’s USPTO registrations are valid and subsisting trademarks in full force

         and effect.

      119.   Defendants have willfully and knowingly used in commerce, trademarks that

         are registered with the USPTO and of which SEBO is the exclusive licensee of in

         the United States.

      120.   Defendant’s knowing and willful use of the SEBO Trademarks in connection

         with their unauthorized and misleading advertising, promotion, and sale of goods

         bearing the SEBO Trademarks is likely to cause confusion, cause mistake, or

         deceive.




                                            35 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 36 of 62




      121.   Defendant’s knowing and willful use of the SEBO Trademarks falsely

         suggests that the infringing goods sold by Defendants are the same exact

         product in all manners as those advertised, promoted, and sold by parties

         authorized to do so by SEBO.

      122.   Plaintiff’s sales channels overlap with that of Defendant’s.

      123.   Plaintiff has not, and does not authorize Defendant’s use of the SEBO

         Trademarks.

      124.   Defendant’s unauthorized use of the SEBO Trademarks has caused, and is

         likely to cause confusion, mistake, and deception among the general consuming

         public that the products bearing the SEBO Trademarks and being sold,

         promoted, and advertised by Defendants, originate from, are associated with,

         approved by, or are otherwise authorized by Plaintiff.

      125.   Defendant’s conduct constitutes trademark infringement in violation of 15

         U.S.C. § 1114 (1).

      126.   Defendant’s wrongful conduct has occurred in the regular course of business,

         and with knowledge that such unauthorized copying, reproduction, and or/

         imitation in advertising, promoting, and selling goods bearing the SEBO

         Trademarks in a manner that fails to indicate that such goods are materially

         different from goods bearing the SEBO Trademarks and authorized by SEBO to

         be marketing and sold to consumers in the United States, is likely to cause

         confusion, mistake, or deception.




                                             36 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 37 of 62




      127.   Plaintiff has been, and will continue to be harmed by the wrongful actions of

         Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and will

         continue to do so unless enjoined by the Court.

      128.   Plaintiff has no adequate remedy at law.

      129.   Pursuant to 15 U.S.C. § 1116, SEBO is entitled to injunctive relief enjoining

         Defendant’s infringing conduct.

      130.   The harm caused to Plaintiff’s business, goodwill, reputation, and profits are

         a direct and proximate result of Defendant’s intentional, deliberate, and willful use

         of Plaintiff’s trademarks in an infringing manner.

      131.   Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      132.   As a result of Defendant’s conduct, SEBO has been harmed and is entitled to

         damages, including but not limited to, Defendant’s profits from the sale of all

         infringing products, actual damages, statutory damages, treble damages, and

         corrective advertising damages.

      133.   The intentional, deliberate, and willful actions of Defendants render this an

         exceptional case, entitling Plaintiff to enhanced damages and an award of

         attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

         1117(a).




                                            37 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 38 of 62




      134.    The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.



             COUNT II: False Designation of Origin – 15 U.S.C. § 1125(a)(1)(A)

      135.   Plaintiff incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      136.   Through their unauthorized use of the SEBO Trademarks, Defendants have

         falsely designated the origin of products bearing the SEBO Trademarks, and

         competed unfairly with Plaintiff, in direct violation of Section 43(a) of the Lanham

         Act, 15 U.S.C. § 1125(a).

      137.   Defendant’s infringing conduct in connection with the SEBO Trademarks has

         been willful, and likely to cause confusion, mistake, or deception as to the

         affiliation, connection or association of Plaintiff with Defendants.

      138.    Defendant’s infringing conduct in connection with the SEBO Trademarks has

         been willful, and likely to cause a false belief that Plaintiff sponsors, approves of,

         or authorizes Defendant’s conduct.

      139.    Defendants acted purposefully to create a false or misleading association in

         order to trade off of the extensive goodwill that Plaintiff’s trademarks have

         established.




                                            38 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 39 of 62




      140.   SEBO has been, and is likely to continue to be damaged by the wrongful

         actions of Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and

         will continue to do so unless enjoined by the Court.

      141.   Plaintiff has no adequate remedy at law and pursuant to 15 U.S.C. § 1116,

         SEBO is entitled to injunctive relief enjoining Defendants’ infringing conduct.

      142.   The harm caused to Plaintiff is a direct and proximate result of Defendant’s

         intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

         manner.

      143.   Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      144.   As a result of Defendant’s conduct in violation of 15 U.S.C. § 1125(a), SEBO

         has been harmed and is entitled to damages, including but not limited to,

         Defendant’s profits from the sale of all infringing products, actual damages,

         statutory damages, treble damages, and corrective advertising damages.

      145.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue to occur

         against Plaintiff and the consuming public, and for which Plaintiff has no

         adequate remedy at law, unless Defendants are enjoined from such conduct.

      146.   The intentional, deliberate, and willful actions of Defendants render this an

         exceptional case, entitling Plaintiff to enhanced damages and an award of




                                             39 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 40 of 62




         attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

         1117(a).

      147.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.



                    COUNT III: False Advertisement - 15 U.S.C. § 1125(a)(1)(B)

      148.   SEBO incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      149.   Defendants unlawfully used the SEBO Trademarks in advertising and

         promoting products for sale to the relevant purchasing public.

      150.   The use of the SEBO Trademarks by Defendants in connection with their

         unauthorized advertising, promotion, and sale of the infringing products to

         consumers in the United States misrepresents the nature, characteristics,

         qualities, and origin of the products.

      151.   Defendant’s use of the SEBO Trademarks in connection with the

         unauthorized advertising, promotion, and sale of the infringing products to

         consumers in the United States is likely to cause confusion, cause mistake, or

         deceive.

      152.   Defendant’s use of the SEBO Trademarks in connection with the

         unauthorized advertising, promotion, and sale of the infringing products to




                                            40 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 41 of 62




         consumers in the United States falsely suggests that the infringing products sold

         by Defendants are exactly the same as, and not materially different from, those

         sold by parties authorized to do so by Plaintiff.

      153.   Defendant’s use the SEBO Trademarks in connection with the unauthorized

         advertising, promotion, and sale of the infringing products to consumers in the

         United States falsely suggests that the infringing products originate from Plaintiff,

         and/or that Defendant’s actions are approved by, or are otherwise authorized by

         Plaintiff.

      154.   SEBO has been, and is likely to continue to be damaged by the wrongful

         actions of Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and

         will continue to do so unless enjoined by the Court.

      155.   Plaintiff has no adequate remedy at law, and pursuant to 15 U.S.C. § 1116,

         SEBO is entitled to injunctive relief enjoining Defendant’s infringing conduct.

      156.    The harm caused to Plaintiff is a direct and proximate result of Defendants’

         intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

         manner.

      157.   Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      158.   As a result of Defendant’s conduct in violation of 15 U.S.C. § 1125(a)(1)(B),

         SEBO has been harmed and is entitled to damages, including but not limited to,




                                             41 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 42 of 62




         Defendant’s profits from the sale of all infringing products, actual damages,

         statutory damages, treble damages, and corrective advertising damages.

      159.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue to occur

         against Plaintiff and the consuming public, and for which Plaintiff has no

         adequate remedy at law, unless Defendants are enjoined from such conduct.

      160.   The intentional, deliberate, and willful actions of Defendants render this an

         exceptional case, entitling Plaintiff to enhanced damages and an award of

         attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

         1117(a).

      161.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.



                        COUNT IV: Unfair Competition 15 U.S.C. § 1125(a)

      162.   SEBO incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      163.   Plaintiff has the exclusive right to control the SEBO Trademarks in the United

         States.




                                            42 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 43 of 62




      164.   Defendants have willfully and knowingly used, and continue to use, the SEBO

         Trademarks in interstate commerce by advertising and selling goods bearing the

         SEBO Trademarks without the consent of SEBO.

      165.   The products advertised and sold by Defendants bearing the SEBO

         Trademarks are not authorized for sale by SEBO.

      166.   The products advertised and sold by Defendants bearing the SEBO

         Trademarks are excluded from coverage by the SEBO Warranty.

      167.   The SEBO Warranty is a material component of genuine goods that are sold

         bearing the SEBO Trademarks and a relevant factor in consumer purchasing

         decisions.

      168.   Defendants are not subjected to vetting by SEBO, or required to transact

         business in a manner that reaches the standard that consumers expect when

         they encounter the SEBO Trademarks.

      169.   SEBO has no ability to control the quality of the goods or the manner and

         level of customer service and support for goods that are purchased from

         unauthorized vendors.

      170.   The products advertised and sold by Defendants bearing the SEBO

         Trademarks are materially different from products bearing the SEBO Trademarks

         and sold by Authorized SEBO Dealers based on their exclusion from the SEBO

         Warranty, and SEBO’s lack of ability to exercise quality control measures.




                                           43 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 44 of 62




      171.   Defendant’s advertising and sale of goods bearing the SEBO Trademarks at a

         reduced and/or excessively high price to that of SEBO’s Authorized Dealer

         Network competes with SEBO in an unfair manner.

      172.   The unauthorized advertising and sale of goods by Defendants is likely to

         cause confusion, or to cause mistake, or to deceive because such promotion of

         products bearing the SEBO Trademarks by Defendants suggests that such

         products are subject to the SEBO Warranty, when they are actually expressly

         excluded from such warranty.

      173.    The unauthorized advertising and sale of goods by Defendants is likely to

         cause confusion, or to cause mistake, or to deceive because such promotion of

         products bearing the SEBO Trademarks by Defendants suggests that such

         products are genuine SEBO goods, when they are not.

      174.   The unauthorized advertising and sale of goods by Defendants is likely to

         cause confusion, or to cause mistake, or to deceive because such promotion of

         products bearing the SEBO Trademarks by Defendants suggests that

         Defendant’s actions are approved by, or are otherwise authorized by Plaintiff.

      175.   Defendant’s unauthorized use of the SEBO Trademarks has infringed upon

         and materially damaged the value of the SEBO Trademarks and caused

         significant damage to SEBO’s business relationships.




                                          44 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 45 of 62




      176.   SEBO has been, and is likely to continue to be damaged by the wrongful

         actions of Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and

         will continue to do so unless enjoined by the Court.

      177.   Plaintiff has no adequate remedy at law, and pursuant to 15 U.S.C. § 1116,

         SEBO is entitled to injunctive relief enjoining Defendant’s infringing conduct.

      178.   The harm caused to Plaintiff is a direct and proximate result of Defendants’

         intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

         manner.

      179.   Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      180.   As a result of Defendant’s conduct in violation of 15 U.S.C. § 1125(a), SEBO

         has been harmed and is entitled to damages, including but not limited to,

         Defendant’s profits from the sale of all infringing products, actual damages,

         statutory damages, treble damages, and corrective advertising damages.

      181.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue to occur

         against Plaintiff and the consuming public, and for which Plaintiff has no

         adequate remedy at law, unless Defendants are enjoined from such conduct.

      182.   The intentional, deliberate, and willful actions of Defendants render this an

         exceptional case, entitling Plaintiff to enhanced damages and an award of




                                             45 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 46 of 62




         attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

         1117(a).

      183.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.




                          COUNT V: Common Law Unfair Competition

      184.   SEBO incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      185.   Defendants have purposefully availed themselves of the laws and jurisdiction

         of Colorado through their marketing and advertising to consumers in Colorado

         with knowledge and awareness that their marketing and advertising, and use of

         the SEBO Trademarks would reach Colorado consumers.

      186.   Defendant’s unlawful and unauthorized conduct and use of the SEBO

         Trademarks constitutes unfair competition with SEBO in violation of Colorado

         state law.

      187.   Defendant’s conduct has been, and continues to be, designed to cause

         confusion among the consuming public as to the source that Defendant’s

         products originate from, an incorrect association with SEBO and the SEBO




                                          46 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 47 of 62




         Trademarks, and false perception and belief that Defendant’s actions are

         approved by, or are otherwise authorized by Plaintiff.

      188.   Defendant’s conduct as alleged herein constitutes misappropriation of

         Plaintiff’s valuable intellectual property rights and substantial goodwill associated

         with the SEBO Trademarks.

      189.   Defendant’s conduct as alleged herein is likely to cause confusion, mistake,

         and deception among the general consuming public that the infringing products

         being sold, promoted, and advertised by Defendants originate from, are

         associated with, are approved by, or are otherwise authorized by Plaintiff.

      190.   Defendants, through their unlawful conduct, have usurped the value created

         by developing loyal customers of the SEBO Trademarks.

      191.   Defendants through their unlawful conduct, have irreparably damaged

         long-standing business relationships and SEBO’s reputation with the general

         consuming public, both of which SEBO has expended significant time and

         resources to develop through arduous efforts.

      192.   Defendant’s actions have been designed to cause damage to SEBO, and

         have been conducted with the intention to cause damage for an unlawful

         purpose.

      193.   The harm caused to Plaintiff is a direct and proximate result of Defendants’

         intentional, deliberate, and willful conduct.




                                             47 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 48 of 62




      194.   Plaintiff has been, and will continue to be harmed by the wrongful actions of

         Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and will

         continue to do so unless enjoined by the Court.

      195.   Plaintiff has no adequate remedy at law.

      196.   Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      197.   As a result of Defendant’s conduct, and the harms caused by such conduct,

         SEBO is entitled to damages, including but not limited to, Defendant’s profits

         from the sale of all infringing products, actual damages, statutory damages,

         treble damages, and corrective advertising damages.

      198.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.



                    COUNT VI: Common Law Trademark Infringement

      199.   Plaintiff incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      200.   Plaintiff exclusively possesses valid and protectable rights in the SEBO

         Trademarks within the United States, which are inherently distinctive and/or have

         acquired distinctiveness in connection with Plaintiff’s goods through continuous

         use, and promotion of said trademarks.




                                            48 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 49 of 62




      201.   Plaintiff markets goods bearing the SEBO Trademarks in Colorado, and

         throughout the United States, and in doing so, Plaintiff has used the SEBO

         Trademarks at issue in Colorado, and throughout the United States.

      202.   Plaintiff has generated valuable goodwill in the SEBO trademarks through its

         arduous efforts.

      203.   Plaintiff has expended substantial resources in the advertising, marketing,

         and promotion of the SEBO trademarks.

      204.   The SEBO Trademarks represent the superior quality of the goods offered in

         connection with said trademarks, and the first rate level of service provided by

         SEBO and SEBO Authorized Dealers.

      205.   Defendant’s unlawful and deceptive conduct in connection with its

         unauthorized use of Plaintiff’s trademarks has caused, and will continue to cause

         confusion and deception among the purchasing public, and therefore constitutes

         common law trademark infringement under the laws of the State of Colorado.

      206.   Defendant’s unauthorized use of the SEBO trademarks has caused, and is

         likely to cause confusion, mistake, and deception among the general consuming

         public that the infringing products being sold, promoted, and advertised by

         Defendants originate from, are associated with, approved by, or are otherwise

         authorized by Plaintiff.

      207.   Defendant’s wrongful conduct has occurred in the regular course of business,

         and with knowledge that such unauthorized copying, reproduction, and/or




                                           49 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 50 of 62




         imitation of the SEBO Trademarks in advertising, promoting, and selling goods

         bearing the SEBO Trademarks would be likely to cause confusion, mistake, or

         deception.

      208.   Defendant’s unauthorized use of the SEBO trademarks in connection with

         goods that are materially different from goods bearing the SEBO Trademarks and

         authorized by SEBO to be marketing and sold to consumers in the United States,

         as described herein, would be likely to cause confusion, mistake, or deception.

      209.   Plaintiff has been and will continue to be harmed by the wrongful actions of

         Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and will

         continue to do so unless enjoined by the Court. Plaintiff has no adequate remedy

         at law.

      210.   The harm caused to Plaintiff is a direct and proximate result of Defendant’s

         intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

         manner.

      211.   Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      212.   As a result of Defendant’s conduct, SEBO has been harmed and is entitled to

         damages, including but not limited to, Defendant’s profits from the sale of all

         infringing products, actual damages, statutory damages, treble damages, and

         corrective advertising damages.




                                             50 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 51 of 62




      213.   Plaintiff is entitled to punitive damages because Defendants have acted with a

         conscious and deliberate disregard for the consuming public and the business

         interests of Plaintiff and without any care or concern that their conduct may be

         considered willful or wanton.

      214.   The intentional, deliberate, and willful actions of Defendants render this an

         exceptional case, entitling Plaintiff to enhanced damages and an award of

         attorney’s fees and costs associated with the action.

      215.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.



                         Count VI: Unfair Business Practices Acts

      216.   SEBO incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      217.   Defendant’s conduct is in direct conflict with the stated legislative purpose of

         the Colorado Unfair Practices Act, Colo. Rev. Stat. § 6-2-102 which seeks to

         prevent the destruction of fair and honest competition through unfair practices.

      218.   Defendant’s conduct constitutes the sale of merchandise with the intent to

         destroy competition of any regular established dealer in such product or service,

         or to prevent the competition of other persons or corporations that in good faith




                                            51 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 52 of 62




         intend on and attempt to become a dealer, under Colorado Unfair Practices Act,

         Colo. Rev. Stat. § 6-2-103.

      219.   Defendants are personally responsible, as directors, officers, or agents, of

         their firms or corporations, for the wrongful actions, which are of an intentional

         and willful nature, under Colorado Unfair Practices Act, Colo. Rev. Stat. §

         6-2-104.

      220.   Defendants have advertised goods which they are not able to supply to the

         consuming public in pursuance of such advertisement, in violation of Colorado

         Unfair Practices Act, Colo. Rev. Stat. § 6-2-114.

      221.   As a result of Defendant’s conduct, SEBO has been harmed and is entitled to

         damages, including but not limited to, Defendant’s profits from the sale of all

         infringing products, actual damages, statutory damages, treble damages, and

         corrective advertising damages.

      222.   The damage caused to Plaintiff by Defendants cannot be fully measured or

         compensated for in economic terms. Such irreparable harm will continue unless

         Defendants are enjoined from such conduct.



         COUNT VII: Colorado Consumer Protection C.R.S. §§ 6-1-101 ET SEQ

      223.   SEBO incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.




                                            52 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 53 of 62




      224.   Defendants in the course of their regular business, have knowingly passed off

         the Infringing Products as the ‘genuine’ version of products from SEBO and

         bearing the SEBO Trademarks, and in a misleading and deceptive manner that

         Defendants are affiliated with SEBO, and that such conduct is approved by, or

         otherwise authorized by Plaintiff.

      225.   Defendants in the course of their regular business, have, by selling,

         promoting, marketing, and advertising the infringing products, knowingly made a

         false representation as to the source, sponsorship, or approval of the infringing

         products.

      226.   Defendants in the course of their regular business have, by selling, promoting,

         marketing, and advertising the infringing products, knowingly made a false

         representation as to their affiliation, connection, or association with SEBO, and

         sponsorship or approval by SEBO.

      227.   Defendants in the course of their regular business have negatively impacted

         the general consuming public and potential purchasers of goods bearing the

         SEBO Trademarks from Authorized SEBO Dealers.

      228.   Defendants, in the course of their regular business have, by selling,

         promoting, marketing, and advertising the Infringing Products made a false

         representation as to the characteristics, benefits, or alterations, of goods.




                                              53 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 54 of 62




      229.   Defendants, in the course of their regular business have, by selling,

         promoting, marketing, and advertising the Infringing Products, disparaged the

         goods of SEBO by false or misleading representations of fact.

      230.   Defendants, in the course of their regular business have, by selling,

         promoting, marketing, and advertising the Infringing Products, made false or

         misleading statements of fact concerning the price of goods, or the reasons for,

         existence of, or amounts of price reductions.

      231.   Defendants have advertised or otherwise represented goods as warranteed

         without clearly and conspicuously disclosing material conditions or limitations in

         the warranty which are imposed by the guarantor.

      232.   Plaintiff in the course of their business has been injured as a result of the

         deceptive trade practices of Defendants.

      233.   Defendant’s actions constitute prima facie evidence of the intent to injure a

         competitor or substantially lessen competition.

      234.   Absent injunctive relief, Defendants are likely to continue offering for sale,

         selling, marketing, advertising, and promoting the Infringing Products. Such

         conduct will cause continued and irreparable harm to SEBO.

      235.   The conduct discussed in the aforementioned paragraphs has been carried

         out in bad faith.




                                            54 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 55 of 62




      236.   Defendant’s violations of C.R.S. §§ 6-1-101 et seq. entitle SEBO to recover

         damages including, but not limited to, actual damages, attorneys’ fees, and treble

         damages.



                                COUNT VIII: Unjust Enrichment

      237.   SEBO incorporates and realleges by reference the allegations in the

         preceding paragraphs as if separately repeated here.

      238.   Defendants through their infringing and unlawful conduct, have used the

         substantial goodwill and consumer recognition inherent in Plaintiff’s trademarks

         to promote and unjustly enrich their businesses, at the expense of Plaintiff.

      239.   Defendants through their infringing and unlawful conduct, have benefited

         financially, and are likely to continue benefiting and profiting, by misleading

         consumers into believing that Plaintiff and its trademarks are associated with

         Defendants, and that Plaintiff has authorized or sponsored the conduct of

         Defendants in any manner.

      240.   Defendant’s conduct of an infringing nature has resulted in Defendants

         receiving the benefit of a direct financial profit at the expense of Plaintiff.

      241.   Defendant’s infringing conduct has been improper, misleading, and deceitful.

      242.   Defendants have acted willfully in their quest to enrich themselves at

         Plaintiff’s expense.




                                             55 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 56 of 62




      243.         The circumstances surrounding Defendant’s conduct would make it unjust for

         Defendants to retain the benefits that it wrongfully received at Plaintiff’s expense.

      244.         The harms caused to Plaintiff are a direct and proximate result of Defendant’s

         intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

         manner.

      245.         Plaintiff continues to be injured in an amount that has not yet been fully

         ascertained.

      246.         Plaintiff is entitled to recover for the benefits that Defendants have received at

         Plaintiff’s expense, including disgorgement of all profits that Defendants received

         as a result of Defendant’s infringing conduct.



                                          PRAYER FOR RELIEF

   WHEREFORE, SEBO seeks the following relief:

      a. A judgement that Defendants, their officers, directors, agents, successors, and

         assigns have:

             i.       Violated 15 U.S.C § 1114 and other statutory and common law authority by

                      infringing upon the SEBO trademarks; and

             ii.      Violated 15 U.S.C. § 1125 (a)(1)(A) and other statutory and common law

                      authority through false designation of origin, false or misleading

                      descriptions or representations of fact, in a manner that is likely to cause

                      confusion, mistake or deception among the purchasing public as to the




                                                  56 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 57 of 62




                affiliation, connection or association of Defendants with Plaintiff and the

                SEBO Trademarks in a willful manner.

         iii.   Violated 15 U.S.C. § 1125 (a)(1)(B) and other statutory and common law

                authority through commercial advertising and promotion which

                misrepresents the nature, characteristics, or qualities of the goods sold by

                Defendants, and Defendant’s commercial activities, and passing off in a

                willful manner.

         iv.    Engaged in unfair competition by causing confusion among the purchasing

                public as to the source of the goods sold by Defendants and sponsorship,

                approval, affiliation, or connection with Plaintiff and the SEBO trademarks.

          v.    Violated the Colorado Unfair Practices Act, Colo. Rev. Stat. § 6-2-102 as a

                result of destruction of fair and honest competition through unfair

                practices.

         vi.    Violated the Colorado Consumer Protection Act C.R.S. §§ 6-1-101 ET

                SEQ through their actions in knowingly passing off infringing products as

                genuine, creating a false representation as to the source, sponsorship, or

                approval of infringing products, knowingly making a false representation

                as to their affiliation, connection, or association with SEBO, making a false

                representation as to the characteristics of goods, disparaging the goods of

                SEBO by false or misleading representations of fact, making a false or

                misleading statement of fact concerning the price of goods, representing




                                            57 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 58 of 62




                 goods as having a warranty backed by SEBO without clearly and

                 conspicuously disclosing exclusions and restrictions from said warranty,

                 and injuring Plaintiff as a result of such conduct.

         vii.    Used the substantial goodwill and consumer recognition inherent in the

                 SEBO Trademarks to promote and unjustly enrich their businesses.

      b. That, pursuant to 15 U.S.C. § 1116, Defendants and their owners, agents,

         successors, and assigns, as well as those persons in active concert or

         participation therewith be jointly and severally enjoined throughout the world

         from:

           i.    Infringing upon the SEBO Trademarks in any manner;

           ii.   Manufacturing, distributing, marketing, advertising, selling, promoting, or

                 otherwise using the SEBO Trademarks, or any confusingly similar

                 trademarks; and

          iii.   Using any false designation of geographic origin, engaging in conduct that

                 is likely to create a false association or connection with SEBO, or create a

                 false impression that SEBO endorses, sponsors, or otherwise authorizes

                 such conduct; and;

          iv.    Unfairly competing against SEBO in any manner;

           v.    Destroying fair and honest competition through unfair practices.




                                             58 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 59 of 62




          vi.    Using the SEBO Trademarks in any promotional material or any other

                 manner, on the internet or other sales channels, or in any capacity

                 whatsoever.

          vii.   Holding themselves out as an Authorized SEBO Dealer, licensee, or

                 authorized user of the SEBO Trademarks in any manner; and

      c. That Defendants be ordered to immediately remove all internet listings which

         violate federal law, state law, and common law through their illegal and infringing

         marketing, advertising, and sale of products as described herein.

      d. That, pursuant to 15 U.S.C. § 1117 and state law, SEBO be awarded such

         damages as are allowed under the Lanham Act and state law, including but not

         limited to actual damages, statutory damages, Defendant’s profits and treble

         damages;

      e. Order an accounting of all listings, sales, profits, and advantages realized by

         Defendants from their conduct constituting trademark infringement, false

         designation of origin, unfair competition and other violations of federal law, state

         law, and common law, and award treble damages pursuant to 15 U.S.C. §

         1117(a) based on the willful nature of Defendant’s conduct,

      f. That Defendant’s conduct was and continues to be with knowledge and bad faith,

         and all other circumstances which the court finds the warranting of treble

         damages,




                                            59 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 60 of 62




      g. That this case be declared an exceptional case pursuant to 15 U.S.C. § 1117 and

           state law, as a result of the willful and deliberate nature of Defendant’s actions of

           trademark infringement, false designation of origin, and unfair competition

           thereby entitling Plaintiff their reasonable attorneys’ fees;

      h. That Plaintiff be awarded their costs and expenses of this action;

      i.   That Plaintiff be awarded punitive damages in an amount to be determined by the

           trier of fact for the willful and deliberate nature of Defendant’s conduct of

           trademark infringement and unfair competition, pursuant to common law; and

      j.   Order Defendants to recall from all sales channels, channels of distribution, and

           all other outlets, all goods, product packaging, advertisements, promotional

           materials, product displays, and all other manner of marketing, distribution, and

           sale, the dispensing and conveyance of which would violate the injunction herein

           requested by Plaintiff;

      k. Order Defendants to deliver to Plaintiff all goods, product packaging,

           advertisements, promotional materials, product displays, and all other manner of

           marketing, distribution, and sale, the dispensing and conveyance of which would

           violate the injunction herein requested by Plaintiff;

      l.   An accounting of all domain names owned by Defendants, and a requirement

           that Defendants assign and transfer all domain names that include Plaintiff’s

           trademarks, confusingly similar trademarks to that of Plaintiff’s trademarks, and

           any domain names that would dilute Plaintiff’s trademarks in any manner;




                                              60 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 61 of 62




      m. That SEBO be awarded corrective advertising damages and all other damages

         arising from the unlawful and unauthorized marketing and advertising of the

         Infringing Products;

      n. Order Defendants to pay for and cause to be distributed to all relevant parties,

         including Plaintiff’s distributors, resellers, authorized dealers, and other relevant

         parties, and Defendant’s distributors, resellers, and other affiliated parties, a

         notice that advises said companies and persons of Defendant’s trademark

         infringement, false designation of origin, unfair competition and other violations of

         federal and state law and advises of the issuance and content of the injunction

         herein requested by Plaintiff;

      o. Order that pursuant to Section 34(a) of the Lanham Act, 15 U.S.C. § 1116(a),

         Defendant’s shall file with the court and provide to Plaintiff via email and certified

         postal mail within thirty (30) days of the issuance of an order granting an

         injunction, or such extended period as the court may direct, a report stating under

         oath, the details and manner by which Defendants have complied with said

         injunction;

      p. That Plaintiff be awarded such other damages that the Court deems appropriate

         based on Defendant’s conduct;

      q. All other just and proper relief on to which Plaintiff is entitled.



   Dated: September 19, 2019                  Respectfully submitted,
                                              s/Jeffrey Sturman


                                              61 of 62
Case 1:19-cv-02681-PAB-NYW Document 1 Filed 09/19/19 USDC Colorado Page 62 of 62




                                     Jeffrey Sturman
                                     Sturman Law, LLC
                                     PO Box 371706
                                     Denver, CO 80237
                                     (720) 772-1724
                                     federal_court_docket@sturmanlaw.com
                                     Attorney for Plaintiff SEBO America, LLC




                                    62 of 62
